Title: Inhabitants of the City of New York to the Legislature of New York State, [January–March 1786]
From: Hamilton, Alexander,Inhabitants of the City of New York
To: Legislature of New York State


[New York, January–March, 1786]
To The Honorable The Legislature of the State of New York
The Petition of the Subscribers Inhabitants of the City of New York respectfully sheweth

That Your Petitioners anxious for the welfare of the community of which they are members have seen with peculiar regret the delay which has hitherto attended the adoption of the Revenue system recommended by Congress in their resolutions of the 
That the anxiety which Your Petitioners have all along felt from motives of a more general nature is at the present junction increased by this particular consideration that the State of New York now stands almost alone, in a non compliance with a measure in which the sentiments and wishes of the Union at large appear to unite and by a further delay may render itself responsible for consequences too serious not to affect every considerate man.
That in the opinion of Your Memorialists all the considerations important to a state—all the motives of public honor faith reputation interest and safety conspire to urge a compliance with ⟨these resolutions.⟩
That Government without revenue cannot subsist. That the mode provided in the Confederation for supplying the treasury of the United States has in experiment been found inadequate.
That the system proposed will in all probability prove much more efficacious, and is in other respects as unexceptionable as the various circumstances and interests of these states will permit.
That any objection to it as a measure not warranted by the confederation is refuted by the thirteenth article which provides that alterations may be made if agreed to by Congress and confirmed by the Legislatures of each State; and the conduct of this state itself in adopting the proposed change of the Eighth article is a precedent in which we find the principle reduced to practice and affords a complete answer to every pretence of the Revenue system being unconstitutional.
That as to danger in vesting ⟨the United States with these funds, Your Memorialists⟩ consider their interests and liberties as not less safe in the hands of their fellow citizens delegated to represent them for one year in Congress than in the hands of their fellow citizens delegated to represent them for one year or four years in the Senate and Assembly of this state.
That Government implies trust; and every government must be trusted so far as is necessary to enable it to attain the ends for which it is instituted; without which insult and oppression from abroad confusion and convulsion at home.
